`Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 1 of 65 Page|D: 1

UNITED STATES DISTRICT COURT
FoR THE DISTRICT OF NEW JERSEY

 

THE SPINE AND SPORTS HEALTH : Civil Action No. Civil Action No.
cENTER AND RoN BEN-MEIR, D.o., -
P,a,»,,,jjjfs, § vERIFiEl) CoMPLAINT AND
. JURY DEMAND

V.

ALEXANDRU BURDUCEA, D.G. AND
JOHN DOES l-5,

Defendanl.

 

Plaintiffs, The Spine & Sports Health Center (“SSHC”), principally located at 123
Tidewater Street, Jersey City, New Jersey, 07302, and Ron Ben-Meir, D.O. (“Dr. Ben-Meir), a
NeW Jersey resident (collectively "Plaintiffs"), by and through their attorneys, Brach Eichler
L.L.C., by Way of Verified Complaint against Defendants, Alexandru Burducea, D.O., a resident
of 300 Arleigh Rd., Douglaston, NY 11363 (“Dr. Burducea”) and/or .lohn Does 1-5 (collectively,
the “Defendants”) says:

NATURE OF THE ACTION

l. Dr. Ben-Meir, a pain management physician, is having his professional reputation
severely attacked by false negative internet reviews purportedly posted by his patients but Which
are in fact being posted anonymously or under various pseudonyms by his direct competitor, Dr.
Burducea, an anesthesiologist and pain management physician, to gain an unfair competitive
advantage and/or as revenge against Dr. Ben-Meir.

2. Dr. Burducea, Who is currently under federal indictment for charges of bribery,
kickbacks and conspiracy With a pharmaceutical company, likely blames Dr. Ben-Meir for
discussing his indictment with their colleagues at the Pleasantdale Surgical Center

(“Pleasantdale”) in West Orange, Nevv Jersey and causing the termination of his employment

\

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 2 of 65 Page|D: 2

with the anesthesia group providing services for Pleasantdale.

3. Dr. Burducea, either alone or in concert with John Does l-5, has posted at least
sixteen false internet reviews over a two week period from late September 2018 through early
October 2018 on popular review websites including Google, Healthgrades.com and Vitals.com.

4. This onslaught of false reviews against Dr. Ben-Meir include charges of
incompetence and sexual misconduct Dr. Burducea has also been posting similarly worded false
reviews about another pain management physician, his former employer, on these same websites.

5. These defamatory and fraudulent reviews, if not immediately taken down from these
websites, will have a devastating and irreparable effect on Dr. Ben-Meir’s and SSHC’s
reputation and medical practice.

JURISDICTION AND VENUE

6. This is an action in law and equity for trademark infringement and false designation
of origin, seeking injunctive relief, punitive damages and attorney’s fees for Defendants' unfair
competition under §43(a) of the Lanham Act, 15 U.S.C. l125(a); treble damages for Defendants’
unfair competition under l_\I._J§.A_. 56:4-1 e_tl §gg¢; Defendants’ unfair competition and deceptive
trade practices under the common law of the State of NeW Jersey; tortious interference with
contract; interference with contractual relationship; intentional interference with prospective
economic advantage; negligent interference with prospective economic advantage; and
Declaratory Judgment pursuant to 28 U.S.C. § 2201.

7. Upon information and belief, the Defendants actions are part of a deliberate attempt
to confuse purchasers of Plaintiffs’ services and to divert sales away from Plaintiffs.

8. This Court has jurisdiction over the subject matter of the within and foregoing action
pursuant to the provisions of28 UiS.C. §§ l33l and l338 and provisions of 15 U.S.C. § llZl.

9. This Court has jurisdiction over the subject matter of the within and foregoing action

_1_

f /../`/\)-r

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 3 of 65 Page|D: 3

also by reason of 28 U.S.C. § 1332 in that the controversy is between citizens of different states
and exceeds the sum of 875,000.00 exclusive of interest and costs.

10. Plaintiffs are citizens of the State of New Jersey.

ll. Defendants include at least one citizen of the State of New York.
l2. The Court has supplemental jurisdiction over the State law and common law claims.
l3. This Court has personal jurisdiction over the Defendants in NeW Jersey, by virtue of

the fact that the Defendants regularly conducts and solicits business in the State of New Jersey
and has committed tortious acts within the state by committing acts of infringement and unfair
competition in this state.

l4. Venue is proper in this district pursuant to the provisions of 28 U.S.C. § 139l(a)(2),
(b) and (c) and 28 U.S.C. § 1400 (a) and (b). Venue in this District is proper because a substantial
part of the events giving rise to this claim occurred in this district. Although the true identity of each
Defendant is unknown to Plaintiffs at this time, on information and belief, each Defendant may be
found in this District and/or a substantial part of the acts of infringement complained of herein
occurred in this District. On information and belief, personal jurisdiction in this District is proper
because each Defendant, disseminated over the lnternet content injurious to the Plaintiff which
resulted in the loss of business. Such illegal dissemination occurred in everyjurisdiction in the
United States, including this one. In addition, each Defendant contracted with an lnternet Service
Provider found in New Jersey to provide each Defendant with the access to the lnternet which
facilitated Defendants' unlawful activities

P_A_RT_IB

15. Plaintiff SSHC is located throughout Northern New Jersey and more particularly in
Jersey City, Hoboken and Bayonne, providing high quality pain management, sports medicine,
physical therapy and rehabilitation, chiropractic and acupuncture services to these communities
for over ten years. Plaintiff Dr. Ben-Meir is a physician Board Certified in Physical Medicine

_Q_

nr: .rm~m/\'m 0 /\/IQHA'L_’)R€(]O7

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 4 of 65 Page|D: 4

and Rehabilitation, specializing in interventional pain management

16. Defendant Dr. Burducea, a New York resident, is an anesthesiologist and pain
management physician who has worked in New York City and Northern New Jersey, providing
similar services as Dr. Ben-Meir.

l7. The true names and capacities of the Defendants are unknown to Plaintiffs at this
time. Each Defendant is known to Plaintiffs only by the lnternet Protocol (“IP) address assigned
to that Defendant by his or her ISP on the date and time at Which the unlawful activity of each
Defendant Was observed. Plaintiffs believe that information obtained in discovery Will lead to the

identification of each Defendant's true name.

FACTUAL ALLEGATIONS

 

A. The Federal Charges Against Burducea

18. On March 16, 2018, the United States Attorney for the Southern District of New York
publicly announced the unsealing of an indictment against five physicians, including Dr.
Burducea. Dr. Burducea and the other physicians were charged with, among other offenses,
participating in a scheme to receive bribes and kickbacks in the form of fees for sham speaker
programs from the pharmaceutical company lnsys Therapeutics in exchange for prescribing
millions of dollars’ worth of the powerful and addictive painkiller Subsys, a fentanyl-based
spray.

19. According to the indictment, Dr. Burducea received $68,400 in speaker program fees
in exchange for prescribing large volumes of the fentanyl spray.

20. According to the indictment, by the end of the second quarter of 2015, Dr. Burducea
was approximately the l4‘h-highest prescriber of the fentanyl spray nationally.

2l. Dr. Burducea was released on bail and has a trial date scheduled for November 2019.

RF:9972426.2/VlSO43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 5 of 65 Page|D: 5

\

22. Dr. Burducea was performing per diem anesthesia work in New Jersey since his

indictment

23. Dr. Burducea resisted any limitation on his prescribing ability as a condition of his
bail out of concern that he Would be unemployable

24. Nevertheless, a federal judge ordered that Dr. Burducea could not prescribe drugs like
the fentanyl spray while his case is pending, and must also have a second physician sign off on
prescription for controlled substances for off-label use

25. A Pretrial Conference with the federal judge was held on September 20, 2018 and a
trial date Was scheduled for November 4, 2019.
B. Defendant’s Historv with Dr. Ben-Meir and Dr. Jose C010n

26. Dr. Ben-l\/leir and Dr. Burducea first met during their residency training in 2011 at

Mt. Sinai Hospital in New York City.
27. During their residency, Dr. Ben-l\/leir and Dr. Burducea both worked in a pain
management medical office at Mount Sinai Hospital in 2011 and 2012.

28. Dr. Burducea thereafter became employed by Dr. Jose Colon who owned an
anesthesiology and pain management practice in New York City.

29. Dr. Burducea was also employed by an anesthesia group that provides anesthesia
services to many Surgery centers in Northern New Jersey.

30. ln or about March 2018, Dr. Burducea’s employment with Dr. Colon’s practice Was
terminated due to the indictment

31. ln or about March 2018, Dr. Ben-l\/Ieir, who had operating privileges at Pleasantdale
Surgery Center (“Pleasantdale”) in West Orange, New Jersey, observed Dr. Burducea on one
occasion providing anesthesia services at Pleasantdale.

32. Many individuals working at Pleasantdale, including Dr. Ben-Meir, discussed Dr.

_ 4 _
BE:9972426.2/vis043-265007

__ Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 6 of 65 Page|D: 6

Burducea’s indictment following the U.S. Attorney’s March 16, 2018 public announcement of its
unsealing.

33. Previously unaware of Dr. Burducea’s indictment the anesthesia group terminated
Dr. Burducea’s employment upon learning of the criminal charges

34. Upon information and belief, Dr. Burducea blames Dr. Ben-Meir for alerting his
anesthesia group employer about his indictment, resulting in his termination.

35. Dr. Ben-Meir has not seen Dr. Burducea since March 2018.

C. The Negative Online Reviews

36. Upon information and belief, since the March 2018 public announcement of his
indictment and resulting employment terminations, Dr. Burducea has been working per diem
providing anesthesia and/or pain management services in Northern New Jersey and New York
City.

37. Dr. Burducea is directly competing with Dr. Ben-Meir and SSHC in Northern New
Jersey.

38. At the end of September 2018, SSHC noticed an increasing number of negative
online patient reviews about Dr. Ben-Meir in just a week’s time This was highly unusual for Dr.
Ben-Meir Who typically receives highly positive revieWs.

39. Through early October 2018, the negative online reviews about Dr. Ben-Meir
mounted, with multiple complaints being posted even on the same day.

40. During those two weeks from September 26, 2018 through October 8, 2018, at least
sixteen defamatory negative reviews purportedly from patients of Dr. Ben-l\/Ieir were posted on
Google, Healthgrades.com and Vitals.com about Dr. Ben-Meir.

41. Around this same time, Dr. Colon, Dr. Burducea’s former employer, was also the
target of numerous bitterly negative and false internet patient reviews. Dr. Colon had noticed

_ 5 _
BE;9972426.2/v1s043-265007

` Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 7 of 65 Page|D: 7

that similarly worded and styled reviews with some of the same patient names were being posted
online about Dr. Ben-l\/leir and therefore Dr. Colon contacted SSHC.

42. During conversations with Dr. Visco, Dr. Ben-l\/leir and their staff with Dr. Colon and
Judy Colon, his wife and his office manager, they discovered the mutual connection that Dr.
Ben-l\/leir and Dr. Colon have with Dr. Burducea.

43. Dr. Ben-Meir and Dr. Colon did not know each other before these conversation, nor
did they have any other common connection other than Dr. Burducea.

44. Dr. Ben-Meir, Dr. Visco and Dr. Colon all agreed, after comparing all of the negative
reviews, that Dr. Burducea was likely the person writing and/or posting the reviews.

45. Dr. Burducea had clear motivation to seek to smear the destroy the professional
reputation of Dr. Ben-l\/leir who he likely blamed for his termination from the anesthesia group
that provided services at Pleasantdale and with whom he competes for pain management Work in
Northern New Jersey.

46. Dr. Burducea, whose employment has been limited to per diem work since his
indictment also has a clear motivation to destroy the professional reputation of Dr. Ben-Meir
with whom he competes for pain management patients in Northern New Jersey.

47. Dr. Burducea also had clear motivation to destroy the professional reputation of his
former employer Dr. Colon who fired him after his indictment

48. Upon carefully studying the negative reviews of Dr. Ben-l\/leir and researching patient
medical records in order to verify any of the statements, SSHC has debunked each and every
review as fictitious and fraudulent

49. Upon information and belief, Dr. Burducea is posting, individually or in concert with
John Does l-5, the defamatory, false and fraudulent negative reviews of Dr. Ben-l\/leir to gain an
unfair competitive advantage in providing pain management services in Northern New Jersey.

_ 6 _
BE:9972426.2le043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 8 of 65 Page|D: 8

50. Upon information and belief, Dr. Burducea is posting the defamatory, false and
fraudulent negative reviews against Dr. Ben-Meir as revenge for disclosing or discussing Dr.
Burducea’s indictment With colleagues at Pleasantdale, resulting in Dr. Burducea’s employment
termination with Dr. Colon.

51. The posting of the negative internet reviews began on September 26, 2018, just six
days after the federal court pretrial hearing at which his criminal trial was scheduled for
November 4, 2019.

1. The “John Smith” Healthgrades Review

52. A review posted by “John Smith” on Healthgrades.com about Dr. Ben-Meir on or
about September 26, 2018 (the “John Smith Healthgrades Review”) states:

l saw this doctor twice and both times he was in a rush. Did not explain
anything to me. He was in his cell phone nonstop. He wanted to
inject my back and l do not trust him. l hear the [sic] paralyzed a
patient a couple of years ago. Do not go to see him.

A copy of the John Smith Healthgrades Review is attached as Exhibit A.

53. According to a search and review of the SSHC electronic medical records (“EMR”)
by Connie Abraczinskas (“Ms. Abraczinskas”), SSHC’s Director of Operations, a “John Smith”
is not currently a patient of Dr. Meir’s, but of another physician in the practice Dr. Ben-Meir
only treated that “John Smith” once, not twice

54. Furthermore, according to the search and review of the EMR, in the past year, Dr.
Ben-l\/leir was never accused of paralyzing a patient lf he had been so accused, Dr. Ben-Meir
would have been obligated to report the claim to his malpractice insurance carrier, Princeton
lnsurance Group, but no such report was made Dr. Ben-Meir also Would have had to disclose
such a claim upon the renewal of his malpractice insurance policy, Which was renewed on July 9,

2018. There Were no incidents involving paralysis of a patient prior to or since July 9, 2018. Dr.

Ben-Meir Would also be obligated to report such an incident to the New Jersey Board of Medical

_ 7 _
BE;9972426.2/vlso43-265007

_, Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 9 of 65 Page|D: 9

Examiner (“BME”). No such Statements were made on Dr. Ben-Meir’s prior reporting on May
15, 2017 and no such statement will be made on his upcoming reporting on or about June 30,
2019.

2. The “Jennifer Jackson” Google Review

55. Another review posted by “Jennifer Jackson” on Google about Dr. Ben-l\/leir on or
about September 27, 2018 (the “Jennifer Jackson Google Review”) states:

Dr. Ben-Meir did 1 injection and l will not go back for the 2"d. l had
horrible pain for Weeks and could not walk well at all. l called the
office to talk to him and he did not call me back in 1 Week. l felt
very u [sic] safe under his care. This practice is not good. Dr. Ben-
Meir is not ethically correct and mistreated me l am an old lady in
pain. l should not have suffered this Way . l would NOT
recommend him to anyone !!!

A copy of the Jennifer Jackson Google Review is attached as Exhibit B.

56. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “Jennifer
Jackson” is not currently a patient of SSHC and has never been a patient of SSHC. Furthermore,
if a patient had reported such an infection, the standard operating procedure for SSHC is to
document the complaint in the patient’s chart in the EMR and communicate the complaint to the
physician and/or to Dr. Visco. A review of the past six months fails to find any such complaint or
communication

3. The “J Cortes” Google Review

57. Another review posted by “J Cortes” on Google about Dr. Ben-Meir also on or about
September 27, 2018 (the “J Cortes Google Review”) states:

My KNEE got INFECTED after he injected it and l had to go the ER. l
Was on antibiotics for 2 Weeks. HE NEVER CALLED TO CHECK
[SlC] ON ME AFTER THE INJECTION. Dr. Ben-Meir had a very
dirty technique and used non-sterile gloves. l am not going back to

him. He caused me so much agony and pain after a simple
injection.

A copy of the J Cortes Google Review is attached as Exhibit C.

_ g _
BE;9972426.2/v1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 10 of 65 Page|D: 10

\.

58. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “J Cortes”
is not currently a patient of SSHC and has never been a patient of SSHC. Furthermore, if a
patient had reported such an infection, the standard operating procedure for SSHC is to
document the complaint in the patient’s chart in the EMR and communicate the complaint to the
physician and/or to Dr. Visco. A review of the past six months fails to find any complaint or
communication of such a knee infection.

59. ln addition, the standard operating procedure in the State of New Jersey for hospital
emergency rooms is that when a patient is seen in the emergency room, the patient’s physician is
contacted and consulted regarding the cause of the condition prompting the emergency room
visit A review of the EMR of the past six months fails to find any contact by an emergency
room.

60. Furthermore, the standard operating procedure at SSHC is that all physicians and
professional staff at all times use sterile gloves and sterile techniques in compliance With New
Jersey health department rules and regulations and in preparation for health department
inspections

61. Significantly, a “J Cortes” also posted a negative review on Google for Dr. Colon on
or about October 4, 2018 (the “J Cortes Dr. Colon Review”). That post similarly used all capital
letters for certain words as were used in the “J Cortes” review of Dr. Ben-Meir. A copy of the J.
Cortes Dr. Colon Review is attached as Exhibit D.

4. The “Jack Smith” Google Review

62. Another review posted by “Jack Smith” on Google about Dr. Ben-Meir on or about
September 27, 2018 (the “Jack Smith Google Review”) states:

Dr. Ben-Meir has bad manners. Did not explain the mri

results to me and spent 3 minutes with me. l am not going back.
Terrible care He was in his cell phone nonstop.

_ 9 _
BE:9972426.2/viso43-265007

t CaSe 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 11 of 65 Page|D: 11

A copy of the Jack Smith Google Review is attached as Exhibit E.

63. Notably, the Jack Smith Google Review includes the identical sentence, “He Was in
his cell phone nonstop.”, as was used in the John Smith Healthgrades Review.

64. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “Jack
Smith” is not currently a patient of Dr. Ben-Meir’s but is a patient of another physician at SSHC.
Dr. Ben-Meir has never treated a “Jack Smith.”

65. Furthermore, the real Jack Smith patient posted a five-star review of SSHC on Google
on or about September 20, 2018. The real Jack Smith review is attached as Exhibit F. Ms.
Abraczinskas contacted the real Jack Smith patient by phone and he verified that the five-star
rating Was his.

66. Additionally, the statement in the fictional Jack Smith Google Review that Dr. Ben-
Meir only spent three minutes with him is verifiany untrue According to a search and review of
SSHC’s EMR by l\/Is. Abraczinskas, all of Dr. Ben-l\/Ieir’s office visits in the six months prior to
the September 27, 2018 review were billed as either a Level ll, Level lll or Level lV office visit
These are Evaluation and l\/Ianagement codings for billing medical office visits, ranging from
lower to higher levels of care For a Level ll office visit the physician must spend at least ten
minutes face-to-face with the patient or perform expanded problem focused history, expanded
problem focused exam, and straightforward medical decision-making For a Level lll office
visit the physician must spend thirty-minutes face-to-face With the patient or perform a detailed
history, detailed exam and low complexity medical decision-making For a Level lV office visit
if coding based on time, the physician must spend forty-five minutes face-to-face with the
patient or perform a comprehensive history, a comprehensive exam, and moderate complexity
medical decision-making Thus, it is an impossibility that Dr. Ben-l\/Ieir would have spent only
three minutes With this purported patient

_ 10 _
BE;9972426.2N1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 12 of 65 Page|D: 12

5. The “Unidentiiied Person X” Vitals.com Review

67. Another view posted by an unidentified person on Vitals.com about Dr. Ben-Meir on
September, 28, 2018 (the “Unidentified X Vitals Review”) states:

This was not a good experiment This doctor spent 6-7 minutes
with me and billed me so much for nothing l got a crazy bill from
his office for nothing. This was very incorrect of him

A copy of the Unidentified X Vitals Review is attached as Exhibit G.

68. The statement here that Dr. Ben-Meir only spent six-seven minutes with him is
verifiably untrue According to a search and review of SSHC’s EMR by Ms. Abraczinskas, all
of Dr. Ben-Meir’s office visits in the six months prior to the September 27, 2018 review were
billed as either a Level ll, Level lll or Level lV office visit These are Evaluation and
Management codings for billing medical office visits, ranging from lower to higher levels of
care For a Level ll office visit the physician must spend at least ten minutes face-to-face with
the patient or perform expanded problem focused history, expanded problem focused exam, and
straightforward medical decision-making For a Level lll office visit the physician must spend
thirty-minutes face-to-face with the patient or perform a detailed history, detailed exam and low
complexity medical decision-making For a Level lV office visit if coding based on time, the
physician must spend forty-five minutes face-to-face with the patient or perform a
comprehensive history, a comprehensive exam, and moderate complexity medical decision-
making. Thus, it is an impossibility that Dr. Ben-Meir would have spent only six-seven minutes
with this purported patient

69. ln additional, Dr. Ben-Meir does not determine the costs for patient services and does
not bill patients or their insurance providers.

6. The “Unidentified Person Y” Vitals Review
70. Another review posted by an unidentified person on Vitals.com on September 30,

_ 1 1 -
BE;9972426.2/v1s043-265007

t Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 13 of 65 Page|D: 13

2018 (the “Unidentified Y Vitals Review”) states:

l had to Wait 2 hours for him. Very disappointing experience The
wait was not worth the care he provided

A copy of the Unidentified Y Vitals Review is attached as Exhibit H.

71. lt is the policy of SSHC that no patient is kept in the waiting room for extended
periods of time Moreover, the Waiting rooms in our offices have security cameras, and a review
of the camera recordings show no evidence of any two hour wait in the past several months.

7. The “A Rodriguez” G00gle Review

72. Another review posted by “A Rodriguez” on Google about Dr. Ben-Meir on or about
October l, 2018 (the “A Rodriguez Google Review”) states:

Ben Meir treated me with injections that did not help at all. There was no
improvement at all and he still kept on insisting to inject more My
sugar got very high and l gained so much weight My family
doctor called him and told him to stop injecting me With so much

steroids.

He treated me like a ‘PINCUSHION’
l would not recommend him to anyone

A copy of the A Rodriguez Google Review is attached as Exhibit I.

73. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, there are
fourteen patients of SSHC With first initial “A” and last name “Rodriguez.” None of the clinical
information in the charts of those fourteen patients matches the information in the review. The
patients either did not receive injections from Dr. Ben-Meir or they Were patients of other
physicians at SSHC.

74. Furthermore, Dr. Ben-Meir generally does not recommend multiple steroid inj ections,
but if he does, it is Dr. Ben-Meir’s policy and practice not to administer more than three steroid
injections in a six month time period. lf a patient requests more than three injections in a six
month time period, Dr. Ben-Meir refers the patient to an orthospine surgeon for further

_ 12 _
BE:9972426.2/v1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 14 of 65 Page|D: 14

evaluation.
75. Dr. Ben-Meir typically uses the steroid Kenalog 40mg for pain injections.
76. Even if three injections were given over a six months period, the low dose and small
number of injections spread out over six months will not cause weight gain.
77. ln addition, it is also Dr. Ben-Meir’s policy to obtain permission from a patient’s
primary care physician before administering any injections if a patient presents with any health
problems Any follow-up phone calls from a primary care physician would also be documented
in the patient’s chart According to a search and review of SSHC’s EMR by Ms. Abraczinskas,
Dr. Ben-Meir, and Dr. Visco, there were no conversations with a patient’s primary care
physician that Dr. Ben-Meir should stop injecting a patient with “so much steroids.”
78. Notably, this negative review, like many of the other negative, makes use of all
capital letters for certain words, showing a consistent writing style
8. The “A Wilson” Google Review
79. Another review posted by “A Wilson” on Google about Dr. Ben-Meir on or about
October l, 2018 (the “A Wilson Google Review”) states:
Dr Ben Meir made me very uncomfortable since he examined me
in the room WlTl-IOUT a nurse. This was below a standard of care
exam. since l am a retired nurse, l can tell HE is not trustworthy
He should not examine female patients without a nurse in the
room. l am very upset with this bedside manner.

A copy of the A Wilson Google Review is attached as Exhibit J.

80. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, there are
two patients with first initial “A” and last name “Wilson. The clinical information in both of
these patients’ records do not match the information in the review. The patients were either not a
patient of Dr. Ben-Meir or the patient was male, debunking the review.

81. ln addition, when a physician at SSHC sees a female patient it is standard operating

_ 13 _
BE;9972426.2N1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 15 of 65 Page|D: 15

procedure of SSHC to always have a female medical assistant or other female medical
professional in the treatment room for the length of every appointment in order to ensure patient
care and safety as well as a professional environment

82. The search and review of the EMR of the past six months indicates that Dr. Ben-Meir
has never had any complaints against him from any female patients.

83. A review of the SSHC staff by l\/ls. Abraczinskas confirmed that there Was no
instance in the past six months that Dr. Ben-Meir was alone with a female patient in a treatment
room.

9. The “George Storm” Google Review

84. Another review posted by “George Storm” on Google about Dr. Ben-Meir on or
about October 2, 2018 (the “George Storm Google Review”) states:

Dr Ben Meir staff lost my mri and emg results. They blamed
me for it The doctor was rude and very short and unprofessional
with me. l wasted weeks to go back to the mri facility to get the
results and saw the doctor again. He was useless.

He said he can not help me and he does not treat
fibromyalgia after l wasted 2 months to see him, he was no help.
What kind of doctor is this?

Disappointing experience

A copy of the George Storm Google Review is attached as Exhibit K.

85. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “George
Storm” is not current a patient of SSHC and has never been a patient of SSHC.

86. Additionally, there is no record of any lost MRI or EMG results from any patient of
DR. Ben-Meir’s nor any complaints.

87. When a patient brings in an l\/lRl, usually on a CD, the patient is bringing in a copy
provided by the l\/lRl facility. Sometimes the patient retains the CD and sometimes SSHC will
keep it in the office The l\/lRl could never be lost because the l\/lRl provider would be contacted

to provide another copy, which can be done typically within a day or two, not weeks.

_ 14 _
BE;9972426.2NIS043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 16 of 65 Page|D: 16

88. EMGs are performed in the SSHC office lt is standard operating procedure that a
copy of the report is provided to the patient While the original EMG report is kept in the SSHC
office

89. lt is the policy of Dr. Ben-Meir to always refer patients to other providers if he feels
that his care is no longer beneficial to the patient He Would never say that “he cannot help” a
patient

10. The H. Cohen Google Review

90. Another review posted by “H. Cohen” on Google about Dr. Ben-Meir on or about
October 4, 2018 (the “H. Cohen Google Review”) states:

l suffer With back and knee pain and l was treated by him for a
whole l had no results and he wanted to do more and more
injections which Were not helping. He injected so much steroid that
my family doctor got upset l gained Weight and my sugar was
high. lt Was not a good experience Very pushy doctor

A copy of the H Cohen Google Review is attached as Exhibit L.

91. Notably, this review is very similar to the A Rodriguez Google Review regarding
weight gain and sugar levels due to injections.

92. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “H Cohen”
is not current a patient of SSHC and has never been a patient of SSHC.

93. Furthermore, Dr. Ben-Meir generally does not recommend multiple steroid injections,
but if he does, it is Dr. Ben-Meir’s policy and practice not to administer more than three steroid
injections in a twelve-month period. lf a patient requests more than three injections in a twelve-
month time period, Dr. Ben-Meir refers the patient to an orthospine surgeon for further
evaluation.

94. Dr. Ben-Meir typically uses the steroid Kenalog 40mg for pain inj ections.

95. Even if three steroid injections were given over a twelve-month period, the low dose

_ j 5 _
BE:9972426.2N1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 17 of 65 Page|D: 17

and small number of injections spread out over twelve months will not cause weight gain.

96. In addition, it is also Dr. Ben-Meir’s policy to obtain permission from a patient’s
primary care physician before administering any injections if a patient presents with any health
problems Any follow-up phone calls from a primary care physician Would also be documented
in the patient’s chart According to a search and review of SSHC’s EMR by Ms. Abraczinskas,
Dr. Ben-Meir, and Dr. Visco, there were no conversations with a patient’s primary care
physician that too much steroid was being given to the patient

11. The “A Smith” Google Review

97. Another review posted by “A Smith” on Google about Dr. Ben-Meir on or about
October 5, 2018 (the “A Smith Google Review”) states: “The office staff is fine but the doctor is
not that good. He could not help me w my muscle pain.” A copy of the A Smith Google Review
is attached as Exhibit M.

98. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, there are
three patients at SSHC With first initial “A” and last name “Smith.” The clinical information in
the medical records for these patients indicates that these patients were either not treated for
muscle pain or were not a patient of Dr. Ben-Meir.

12. The “Ali Wilson” Google Review

99. Another review posted by “Ali Wilson” on Google about Dr. Ben-Meir on or about
October 6, 2018 (the “Ali Wilson Google Review”) states:

Thr [sic] Doctor was not helpful. l transferred my care from LA
and l was disappointed with Dr Ben Meir. He was in a rush and did
not explain the plan. The physical exam was a 2 min thing.
The staff is excellent and very helpful
lt was easy to make an appointment
A copy of the Ali Wilson Google Review is attached as Exhibit N.
100. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “Ali

_ 16 _
BE;9972426.2N1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 18 of 65 Page|D: 18

Wilson” is not currently a patient of SSHC and has never been a patient of SSHC.

101 . According to the search and review the EMR, there were no patients of SSHC who
transferred care from Los Angeles.

102. ln addition, the statement that Dr. Ben-Meir only spent two minutes on the physical
exam is verifiably untrue According to a search and review of SSHC’s EMR by Ms.
Abraczinskas, Dr. Ben-Meir, and Dr. Visco, all of Dr. Ben-Meir’s office visits in the six months
prior to the September 27, 2018 review were billed as either a Level Il, Level lll or Level lV
office visit These are Evaluation and Management codings for billing medical office visits,
ranging from lower to higher levels of care For a Level ll office visit the physician must spend
at least ten minutes face-to-face with the patient or perform expanded problem focused history,
expanded problem focused exam, and straightforward medical decision-making For a Level lll
office visit the physician must spend thirty-minutes face-to-face with the patient or perform a
detailed history, detailed exam and low complexity medical decision-making For a Level IV
office visit if coding based on time, the physician must spend forty-five minutes face-to-face
with the patient or perform a comprehensive history, a comprehensive exam, and moderate
complexity medical decision-making Thus, it is an impossibility that Dr. Ben-Meir would have
spent only two minutes With this purported patient

13. The “A George” Google Review

103. Another review posted by “A George” on Google about Dr. Ben-Meir on or about
October 6, 2018 (the “A George Google Review”) states:
Dr Ben Meir spent no time with me and the time was in the room
he made me feel so uncomfortable l am a young female and l felt
strange the way he was looking at me very unprofessional The
office staff was nice

A copy of the A George Google Review is attached as Exhibit O.

104. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “A George”

_ 17 _
BE:9972426.2N1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 19 of 65 Page|D: 19

is not currently a patient of SSHC and has never been a patient of SSHC.

105. ln addition, when a physician at SSHC sees a female patient it is standard operating
procedure of SSHC to always have a female medical assistant or other female medical
professional in the treatment room for the length of every appointment in order to ensure patient
care and safety as well as a professional environment

106. The search and review of the EMR of the past six months indicates that Dr. Ben-Meir
has never had any complaints against him from any female patients

14. The “A George” Healthgrades.com Review

107. A second review by an “A George” was posted on Healthgrades.com also on or about
October 6, 2018 (“the A George Healthgrades Review”) and similar states as the A George
Google Review:

spends no time with patients and he is unprofessional with young
pretty patients stay away from him

A copy of the A George Healthgrades Review is attached as Exhibit P.

108. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “A George”
is not currently a patient of SSHC and has never been a patient of SSHC.

109. ln addition, when a physician at SSHC sees a female patient it is standard operating
procedure of SSHC to always have a female medical assistant or other female medical
professional in the treatment room for the length of every appointment in order to ensure patient
care and safety as well as a professional environment

110. The search and review of the EMR of the past six months indicates that Dr. Ben-Meir
has never had any complaints against him from any female patients

15. The “John Jordan” Google Review
111. Another review posted by “John Jordan” on Google about Dr. Ben-Meir on or about

October 7, 2018 (the “John Jordan Google Review”) states:

_ 18 _
BE:9972426.2/VlSO43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 20 of 65 Page|D: 20

Below average doctor. Always in a rush. l suffer with hip pain and
after he injected me, he said l need surgey [sic]
The staff is good and kind.

A copy of the John Jordan Google Review is attached as Exhibit Q.

112. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “John
Jordan” is not currently a patient of the practice and has never been a patient of the practice

113. ln addition, is the standard practice and policy of Dr. Ben-Meir to refer a patient for a
surgical consult if the patient fails conservative treatment and interventional procedures The
indication for surgery is then at the discretion of the surgeon. Dr. Ben-Meir does not make these
recommendations

16. The “Ana Matthews” Google Review

114. Another review posted by “Ana l\/latthews” on Google on or about October 8, 2018

(the “Ana Matthews Google Review”) states
l pulled my back at the gym and got an appointment with Dr Ben
Meir. The staff was great The doctor made a move on me, very
flirtatious
He was not professional and asked me if l have a boyfriend. l am
not going back to see him.

A copy of the Ana Matthews Google Review is attached as Exhibit R.

115. According to a search and review of SSHC’s EMR by Ms. Abraczinskas, “Ana
l\/lathews” is not currently a patient of SSHC and has never been a patient of SSHC.

116. ln addition, when a physician at SSHC sees a female patient it is standard operating
procedure of SSHC to always have a female medical assistant or other female medical
professional in the treatment room for the length of every appointment in order to ensure patient
care and safety as well as a professional environment

117. The search and review of the EMR of the past six months indicates that Dr. Ben-Meir
has never had any complaints against him from any female patients

- 19 _
BE:9972426.2/vlso43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 21 of 65 Page|D: 21

118. Dr. Ben-Meir and SSHC have clearly demonstrated that each and every negative
review posted about Dr. Ben-Meir on Google, Healthgrades.com and Vitalscom between on or
about September 26, 2018 and October 8, 2018.

119. Prospective and current patients of SSHC and Dr. Ben-Meir who read these reviews
do not know that they are false

120. Nothing is more important to an individual than his or her health and the health of
loved ones

121. The public therefore relies heavily on patient internet reviews of physicians when
choosing their own doctors

122. Defendants’ patently false and fictitious negative reviews have had adverse effects on
the Plaintiffs’ professional reputations and on the viability of their medical practice ln particular,
Plaintiff’ s staff has received comments from both prospective and existing patients that the
lnternet posting on Google have dissuaded them from using for the first time or continuing to use
Plaintiff’ s service

123. New Jersey law requires doctors to identify themselves by their name A trademark is
a source of goods or services, which is composed of words Thus, in New Jersey, a doctor’s name
is his or her trademark.

124. Defendants were never authorized by the Plaintiffs to use Plaintiffs’ trademarks

125. The Plaintiffs’ trademarks, which are words which associate the Plaintiff as a source
of goods or services to the public, is both the practice name (SSHC) as well as each and every
doctor’s name employed by the practice

COUNT I
(TORTIOUS INTERFERENCE WITH CONTRACT)

126. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

_ 20 -
BE-.9972426.2/vlso43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 22 of 65 Page|D: 22

127. Plaintiffs are, and at all relevant times have been, the owners and operators of a SSHC,
a medical practice

128. Among the rights granted to each medical practice under federal law and the laws of
the State of New Jersey is the right to contract with patients for medical services free from
unlawful interference

129. Plaintiffs are informed and believe that Defendant Dr. Burducea and at least one
additional unidentified defendant has used, and continues to use, an online media distribution
system to distribute to the public, and/or make available for distribution to others, certain false
information Exhibits A ~ E and G - R identifies the injurious content that Defendant Dr.
Burducea and at least one additional unidentified defendant has distributed to the public, and/or
made available for distribution to others via the lnternet site ln doing so, each said Defendant has
injured Plaintiffs' ability to contract with others Said Defendant's actions constitute Tortious
lnterference with Contract of the Plaintiffs Plaintiffs are informed and believe that the foregoing
acts have been willful, intentional, and in disregard of and with indifference to the rights of
Plaintiffs

130. As a result of Defendant Burducea’s and at least one additional unidentified
defendant’s unlawful lnternet postings, Plaintiffs are entitled to actual damages pursuant to
against Defendant Dr. Alex Burducea and at least one additional unidentified defendant
Plaintiffs further are entitled to their attorneys' fees and costs pursuant to N.J.S.A. 56:4-1 gt_.
§LL
131. The conduct of Defendant Dr. Burducea and at least one additional unidentified

defendant is causing and, unless enjoined and restrained by this Court will continue to cause
Plaintiffs great and irreparable injury that cannot fully be compensated or measured in money.
Plaintiffs have no adequate remedy at law. Plaintiffs are entitled to injunctive relief prohibiting

_ 21 _
BE;9972426.2/vlso43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 23 of 65 Page|D: 23

Defendant Dr. Burducea and at least one additional unidentified defendant from further harming
Plaintiffs' rights, and ordering that Defendant Dr. Burducea and at least one additional
unidentified defendant to destroy all copies of the unlawful content

COUNT II
(INTERFERENCE WITH CONTACT RELATIONSHIP)

132. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

133. Defendant Dr. Burducea and at least one additional unidentified defendant
intentionally and improperly interferes with the performance of at least one contract between
Plaintiff and a patient or potential patient by posting fraudulent content on medical sites and
thereby inducing or otherwise causing said patient or potential patient not to perform at least one
contract for medical services

134. As a result of said posting fraudulent content on medical sites by Defendant Dr. Alex
Burducea and at least one additional unidentified defendant the Plaintiff has suffered pecuniary
losses resulting from said patient or potential patient failure to perform at least one contract with
the Plaintiff.

COUNT III
(INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE)

135. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

136. Dr. Burducea and at least one additional unidentified defendant has intentionally and
improperly interfered with Plaintiffs prospective contractual relation by posting fraudulent
lnternet content and which has resulted in pecuniary harm resulting from loss of the benefits of
the relation with at least one patient or potential patient

137. Said fraudulent lnternet postings resulted in inducing or otherwise causing at least one

_ 22 _
BE;9972426.2/vlso43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 24 of 65 Page|D: 24

patient or potential patient not to enter into or continue the prospective relation with the Plaintiff
or preventing at least one patient or potential patient acquiring or continuing the prospective
relations with the Plaintiff.

COUNT IV
(NEGLIGENT INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE)

138. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

139. Dr. Burducea’s and at least one additional unidentified defendant’s fraudulent posting
caused Plaintiff pecuniary harm as a result

140. Defendant Dr. Alex Burducea’s and at least one additional unidentified defendant’s
fraudulent posting was negligent causing at least one patient or potential patient not to perform a
contract with the Plaintiff or interfering with the at least one patient or potential patient's
performance of his or her contract or making the performance by Plaintiff more expensive or
burdensome or interfering with the Plaintiff ‘s acquiring a contractual relation with a at least one
patient or potential patient

COUNT V
(COMMON LAW UNFAIR COMPETITION)

141. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

142. Dr. Burducea’s and at least one additional unidentified defendant’s fraudulent posting
resulted in commercial detriment of the Plaintiff because said posting included material false-
representations that have likely affected the conduct of at least one patient or potential patient
and there is a reasonable basis for believing that the representation has caused or is likely to
cause a diversion of trade from the Plaintiff and / or harmed to the Plaintiffs reputation or
goodwill

_ 23 _
BE;9972426.2/vrso43-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 25 of 65 Page|D: 25

COUNT VI
(STATUTORY UNFAIR COMPETITION)

143. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

144. Trade Secrets Act N.J.S.A.56: 15-1, which prohibits individuals from accessing,
misappropriating and deleting trade secret information including customer or in this case patient
lists More particularly, "Trade secret" means information held by one or more people, without
regard to form, including a formula, pattern business data compilation program, device, method,
technique design diagram, drawing, invention plan procedure, prototype or process, that: (l)
Derives independent economic value, actual or potential, from not being generally known to, and
not being readily ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) ls the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.”

145. Dr. Burducea and at least one additional unidentified defendant willfully and
maliciously misappropriated and used patient list information in fraudulent lnternet postings,
resulting in commercial detriment of the Plaintiff because said posting included material false
representations that have likely affected the conduct of at least one patient or potential patient;
and there is a reasonable basis for believing that the representation has caused or is likely to cause

a diversion of trade from the Plaintiff and / or harmed to the Plaintiffs reputation or goodwill.

COUNT VII
(TRADEMARK LIBEL)

146. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above
147. For emphasis, paragraph 123 herein states that New Jersey law requires doctors to

identify themselves by their name A trademark is a source of goods or services, which is

_24_

.-.'- nr\~m 4 »\r, n /\ non/17 _0£<{1(\7

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 26 of 65 Page|D: 26

composed of words Thus, in New Jersey, a doctor’s name is his or her trademark

148. Defendant Dr. Burducea’s and at least one additional unidentified defendant’s
fraudulent lnternet posting were publication of injurious falsehoods per the rules on liability for
the publication of an injurious falsehood as stated in § 623A Restatement (Second) of Torts and
were thus publication of matter disparaging as to the quality of Plaintiff’s services and are likely
to result in pecuniary loss to the Plaintiff through the conduct of at least one patient or potential
patient in respect to the selection and / or continued use of Plaintiffs’ services

COUNT VIII
(TRADEMARK INFRINGEMENT AND FALSE DESIGNATION OF ORIGIN)

149. Plaintiffs incorporate herein by this reference each and every allegation contained in
each paragraph above

150. For emphasis, paragraph 123 herein states that New Jersey law requires doctors to
identify themselves b their name A trademark is a source of goods or services which is
composed of words Thus, in New Jersey, a doctor’s name is his or her trademark

151. Defendant Dr. Alex Burducea’s and at least one additional unidentified defendant’s
fraudulent lnternet posting which included the unauthorized use of the Plaintist trademark for
the benefit of competing or related goods and services

152. Said unauthorized use of the Plaintiffs trademark has caused confusion in at least one
potential and / or existing patient who were the average consumers for the Plaintiff’s mark.

WHEREFORE, Plaintiffs pray for judgment against each Defendant as follows:

For an injunction providing:

1. “Defendant shall be and hereby is enjoined from directly or indirectly interfering with

Plaintiffs' rights under federal or New Jersey state law in conduct of providing medical services
including without limitation by using the lnternet or any online media distribution system to

distribute unlawful content Defendants shall immediately remove their content from the

_ 25 _
BE;9972426.2/v1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 27 of 65 Page|D: 27

lnternet including but not limited to Googlecom, Healthgrades.com, and Vitals.com Shall

refrain from posting new and additional content.”

2. F or actual damages for each unlawful posting in an amount to be determined at
trial.

3. F or Plaintiffs’ costs in this action

4. F or Plaintiffs' reasonable attorneys' fees incurred herein

5. F or such other and further relief as the Court may deem just and proper.

Respectfully submitted,

k M"`v/-
Keith J. Roberts, Esq.
Jonathan D. Bick, Esq.
Brach Eichler L.L.C.
101 Eisenhower Parkway
Roseland, New Jersey 07068
Telephone: 973-228-5700
Facsimile: 973-228-7852
Attorneysfor Plaintiffs The sz`ne and Sports
Health Center and Ron Ben-Meir, D.O.

 

- 26 _
BE;9972426.2N1s043-265007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 28 of 65 Page|D: 28

JURY DEMAND

(Fed. R. Civ. P. 38)

Pursuant to Rule 38 of the F ederal Rules of Civil Procedure, Plaintiff hereby demands a
trial by jury of all triable issues of fact
BRACH EICHLER, L.L.C.

Attorney for Plaintiffs The Spine and Sports Health
Center and Ron Ben-Meir, D.O.

/< /’<»\/1/»
KEITH J. ROBERTS, ESQ.

 

Dated: October 12, 2018

DESIGNATION OF TRIAL COUNSEL
Keith J. Roberts, Esq., is hereby designated as trial counsel for the Plaintiffs in the within
matter.
BRACH EICHLER, L.L.C.

Attorney for Plaintiffs The Spine and Sports Health
Center and Ron Ben-Meir, D.O.

KM/;L_

KEITH J. ROBERTS, ESQ.

 

Dated: October 12, 2018

_27-

m: .nmm'm ') /\/iQnM-')MO(W

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 29 of 65 Page|D: 29

CERTIF!CATION FOR VERIFICATION
l am the i\/ledical Director of Plaintiff The Spine and Sports l~lcalth Center in the within
matter and as such am familiar with the circumstances which comprise the within litigation
l have read the Verified Cornplaint to which this Ceitihcation for verification is attached
The facts stated therein are true based on my personal knowledge except those facts that are
alleged as being true on information and belief .
l certify that the foregoing statements made by me are true l am aware that if any of the

foregoing statements made by me is willfully false l may he subject to punishment

 

v Al'ex \-/`isco, l\»‘l.D.

DA'l`ED: Fri, Oct 12, 2018

B;:.:;Qg'[!zrlz@.z:"\’l51)11'3~2@5007

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 30 of 65 Page|D: 30

CERTIFICATION OF GENUINENESS
l, JONATHAN BICK, ESQ., hereby certify that ALEX VISCO, acknowledged the
genuineness of the above signature and that an original of this document will be filed if requested

by the Court or a party.

/%M nasd

%NATHAN BICK, ESQ.

DATED: October 12, 2018

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 31 of 65 Page|D: 31

Case 2`:18-cV-14960-SDW-LDW Document 1 Filed 10/15/18 Page 32 of 65 Page|D: 32

andrew Uno.n.ww was beaten U~..,. men men¢§mmn DO

Menmnw Imm,mmmw Fe§mmd

w

nn new easeman dewayne an nam. mm ann mr gm aim

s morse §§ segment gene men swann nathan de seem § n seen

fw

newman nemm,wnw, sine sean/nme we renew anew Uonw ann ne nom dath §§ st senate them ne,§e,…§en n at newman n
antenna sewage near Ue new me an mem §§
adam gm menmem., tim whit .@ mata media tx em$m…,t §§ mo wet ruwwm

\ Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 33 of 65 Page|D: 33

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 34 of 65 Page|D: 34

 

 

mm §m_~ U. 0

z §~H.Mw,.§ wlst

fears ._§rtz. s

   
 

mw weinstein mem men ._ ne

§ x u°sr.rax…,w. …r:

ma mmn-§mr esa d W;Wmme§ mae m rem new me emma 54 §m wear N ann give §§ men amme mem owed non
remww imm ma mx. w nm_mmn mem omwmm so EW….» 5 23 men wm esa now ama 3m Umnx § § stemmr. w ama <m€ c ww*m
panama Lw nm~m. dea manage wm :QM meat G~ mma-§m,m.~ …m mem w§emx¢. mommnm man §w§wwme Bm. to m3 ms
va 53 § umwa m awaer §§ ann mcxw~en §§ §§ ,, ~ assn 299 amnea§mae §§ 5 antenna §

 

 

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 35 of 65 Page|D: 35

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 36 of 65 Page|D: 36

 

 

 

won mm:.. §m_w U. 0

,…m s § w &wwz §M\,ww §

 

mm ?\»,m won nw Em §§ 4

§,.~ szm now ang,rm mm@‘ am §mnwma n msa n sma ~0 mo 3 pmm mm § imm on m§§énowm 3d m immwm
mm zm<mm O_B.mrmU du 011me 02 §m Dr.qu 4me Mz,»mnm‘ Oz,, UD mmw-§mm §§ m <m£ 93
60§§:@ ga amon non w§w_.w QB,.B¢. §§ non moqu amax 3 §§ mm ngan gm mo §§ m@§w wpa
§§ wmm~ w mva_® §QOoa,

 

 

mm

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 37 of 65 Page|D: 37

 

U_.‘ hamm m. 005? §O

4 §§ ,,

    

 

 

M§…§…W v xvch w w$n U%H K»,$w&m~ 4

 

k Oo_dwm

A\w<§\f

 

wm ……… § W , . j

nwa w §§an §Q,»w §§Q §§ §§ § women §§ zw Bn®BBmmn H:m§n& H §§ mwmnw on §Wn% M.z
5 adm nw<, m Emm m Ymmwm o% m§mx down mn.§wwmmmmm mma nam §§m.mm r,bx. Nm:w §w§§m§mww 4me
Sm~mmwmw, §§mo: ama nom mo mm<§§wm‘ wmmwm nm»...§ mam@ §me § €wm §mmm mem mcmw HGM§XO, mo
,~vmwmnmm§ gm umw §§ mm §§ mma §§ m§m§a §§ §§me M_J.w“ ..,.\m».m nm,$w,\ gommv W §§ 633 § m3 §§ m§z@
§§ §§ w@@_». Ow§s 4,,._"§§ 3¢. §§ wgn wm $wnwma §§ 5 ma m3me § 16 S.,&§, §§@ mm wm
EUxm §o~m §Qmmw

w §w$<ma §§ m§. §§an wm§m§§mww mwwm mma m m3 amax 5 §Q.x §_ W.§m`

 

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 38 of 65 Page|D: 38

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 39 of 65 Page|D: 39

` `

mg …m§@,.@mmw O.O.

 

§ mw& §§ §§ §§

 

 

b §mmo:

 

3d mms me §mmm 3m <wQ~ cao.o§mo;mmwm mwn@m gm mwm§§md 3m § 25 503 §QIGCH m §me dam
saw WAQ£ m Kwsum& 2 §§ mxm§, K:nm w §§ m §W:K YBP

m own §§ mm Wm 33 §m§om€.

fm mgch umw mxm§§w U.mem uwmmawm §§§M w mc~mm § mgm ~Q§. M m§ <m€ §mmw§§ umw wmnmam
Bm§m~wk

.._mnx mama

 

§ wm§§§m@ ymw §§ §m§zm.,m, mma 33 mu§mi adm §§ §§me wm 3m man wuwz~ m §v§mw §§ mdma W m3
39 word sw¥. ,m.w§v$ §§
fm §mm § gm QQW mgo:m zonm€m

 

 

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 40 of 65 Page|D: 40

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 41 of 65 Page|D: 41

gm mnhm……nm w mmo_.~m Imm§ OQRQ

 

o knox wim§

Mw mar wo§ E<$§

m§;., wQM Zm§,,@£ a \

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 42 of 65 Page|D: 42

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 43 of 65 Page|D: 43

$. mm§$ m<m_.m@m §§ QQQMQ

 

w§:$m § d § an m 432 ;W ,, §§ N§ §1;» mw
4 ,£_~‘A,
Uw.. rm

 

gm §§ mg w wanda YBEWBQR. §…w um§o~ mume mgm 3553 §§ 3m
mma w§mm §§ ma 333 § §wamm, W mow m QWN% gm §§ §m Q§nm §

unv§§@x §§ Eww §§ §§Qm§ 04 §§

mm$‘ »mn@§§m£ § .w w YQBUSYU # .» ,

mmmjm€ mgm $ w . v banc§m 5a § .
Ym@momwm

mmaw&m Km§m~ .» w ,, mmmmmm S__mm §§ .»,

gm
buggme ».
mmmmw?mw

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 44 of 65 Page|D: 44

\

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 45 of 65 Page|D: 45

§ , gmc §§

k j,z.….@ :. 3… » § ` J .§ }. 4 ~¢ §Vs; w xi §§ g m.) §
1 165 m § § ma 166 o W§;AW § §w,,@ 1 mzméw- im

 

W 3a wm 5me now w mwc,~w 49 §§ QmQ nwmmmnowm§m mxmmxmnmm. §§ §me

§§ 33 1533 Mwm §§ wm 1633an

§.mw Wmm mo §Mmc»mw mmww wao…£§mmw .».
P.o§w§m.mm .», _ mmm:a€ mgm §
Ymn§.m§ # . mmuw§m me:m» §
mwwmmom…m

wuwwam 396 §§ § w . w Ywm~o§m$ w
gm mowo§éu

Case 2:18-cv-14960-SDW-LDW Document 1 Filed'lO/15/18 Page 46 of 65 Page|D: 46

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 47 of 65 Page|D: 47

mo

,§~

 

 

   

3 mm:-§mw.. U.O.

¢mz.¢ ,:S 5 § ,

 

§M§ § wm §§

wax §§ Hmw.,.§ww~ 4

 

 

nw wax §§ m.mm$m 3m §§ jmnmmmm §§ § now 3me mw mz. §§me imm 10 §w§cm§m.§ mn mm wsm mm
w§ §§ § §mean 5 §MWQ §QS, §§ wcmw~ §§ §§ 253 §§ W mww§m mo 12ng 666 ,~
§§ wm_..nmw mm§o~ nmmmm §§ mgm §§ §§ 5 §§ §§me 3m §§ mo B¢oz, Lw§u§m

fm mgme 30 _me m §U§OCM:MGR§
W E@M_;m new an§%@§ §§ § wu§um

M
"‘"<ac
§
§§
/

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 48 of 65 Page|D: 48

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 49 of 65 Page|D: 49

 

Dom mms §ww U. O.

1,1§1) U,M 1§§;,111¢ §§.,, 1 111…§.

11,§. x § ,
?W§M § VU§W.W\ mw$§§w

 

 

U§‘ mma §§ 255 B,m 153 muco§€nm§m m now wm mxm§§§ 1155
§§ wwwoé w w§nam& 1111me mxw§ m111m@ 1 1151 w 311 311 111131.1§,.

1 own 511 Im 1m 1191 §w§on@.

Im wyom§ 1101§.&3,§® §§me nmmmm$ 1..`.11301.11 m wcnwm 13 1115 BOE. 1 mg 1152 mwmmw §§ §w wmuwmn,w
anwm~m§

 

 

w&...~ 311 mm$,m& 4

111m 351 ..11.,.1.1,;§1 1313 m 1366 §§

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 50 of 65 Page|D: 50

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 51 of 65 Page|D: 51

 

 

303 mmn-§mwn U.O.

mm 1@111111»§ max 311 111§,11111 4

Qm_o_.mm wwo~.§

>~ .

 

§ 1;,

01 mma 1311 me 1911 311 311 wsm §§ 1311ij 1521 1..11113§ Bw 1111 111 1151 moog imm §§ mg §§
1503 man cwo~&mmmw§mw §§ Sm§ Smmwm.m Smmxm 10 mo umnw 19 1136 115 1mh1,111.11 111 mm1 1116 mmmcxm mud wm@._
113 QOQQ. mmm§` rm §mm EMme

1111 §§ § own 6011111111111® §§ 1111 §§ 151 1161111111§11§@1® 111111_,.1 1 23qu w 3111.1111..1 10 wwm 1113 1111
imm 110 uva, .?Sww 1113 01 §RQ» § 111me

Gwmmunmwsmwm mxmmmmumm

 

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 52 of 65 Page|D: 52

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 53 of 65 Page|D: 53

 

won mm:..§mwn U.O.

w 1 w § vw vw ……11,1 1111 won gm 1111%111111 4

 

1 mcmm» §§ 3011 mun rnmm Ummn mom 1 imm Mvmm$a 31 111310“ m §10§. 1 zma 30 $w¢=m msa wm $.m:”mu 5
am BOE mma 303 Z_.mn§mw 1563 1331 1151 JQMUSM z© MWWQOQ wm §:S w~m§wa wle 311 11113111\ QQB§.
1112 §11111_ 1 m§§a s§v§ 1511 111< YQW §§ gay _1£1§ 112 11 nga wxv@m§w@ 1152 633 3651

 

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 54 of 65 Page|D: 54

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 55 of 65 Page|D: 55

 

d wgw§

w H>F. 111 »v

 
 

 

 

ww§ mem ?,1§ 4

. ,.Zm oost 301 nmi 115 111 :.Q Acmo.$ ume

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 56 of 65 Page|D: 56

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 57 of 65 Page|D: 57

 

mem mm?z_mmn U,O.

 
 

 

wv 1 mag 311 1111111,11£ 11
111 .Q 1

 

1211 UQH§ imm 1101 §§111_ §_»Km§mm 131 913 1163 § man 1 émw Q.wmnvmmlm& 511/11 01 mmv §Y.__» mm
imm n m 2511 man 901 301 mx,n§a 1311 wmm_». §§ n§wmnmw 963 imm w w 135 121©

wsm mme mm mxmmwmm~ man §§ nm€§

11§.1111 1331 111 3¥@ ms mmw§§§ml

   

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 58 of 65 Page|D: 58

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 59 of 65 Page|D: 59

 

 

mms mmn..§mF U.O,

wax 51 KQ§WB w

 

H< , .~, v .… <,

§ man §§ wmme pa 155 §§ 3m wwu 1116 §§ Eww 1a §m 565 wm §wmm 3m 3111 mo §§§E:wmm@ 1
m3 m <01.13@$8@$ mma Kmm mwmwmw 3m »¢mw_ mm §mm ymcx§m mw Bm, §§ cvu~emmmwwnamw §§ o»mnm Kmm
imm 33

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 60 of 65 Page|D: 60

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 61 of 65 Page|D: 61

. w §§ f ,
~2 z n f §~I. § .¢ \ ~ sic mn n mm w\. . ,;~. .\¢ ,
mw©w §§ §§ , ? QU& & wa: m\.€ Lw@mnw£ wit w:.~§

§§ §§W wm§& .`.Mcww §mwum$wm w§§a wamm.m §§ MGEQMMWQWOWQE$ mw wm new wwcm§mm gw$,»_ m§mw Om mwc®mm

» . . KQ,QM f

,K® §@z §m£.wi §§qu

30 ..mw§-cwm nom .._D goad xom w”aoma wax>>

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 62 of 65 Page|D: 62

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 63 of 65 Page|D: 63

 

 

man mmm..._<_@F U*O.

,,,;W § w.w$ § ,…HEYM 1

.\v/
man

  

 

o ._oxm ..__E&wn

mmww§ m¢m_mmm aco§~, .v,§m§ 5 m 3me mime §§ § §§ §§ mme mm §§an §m, wm mma w umwa
m§m§.
M:m Kmm wm ncaa §§ r:,.m_

  

nw
\-‘\

 

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 64 of 65 Page|D: 64

Case 2:18-cv-14960-SDW-LDW Document 1 Filed 10/15/18 Page 65 of 65 Page|D: 65

b

won mms..§w§ U.O,

§ §§

wma~';zi»

 

 
 

m@: gm §EQK 1

dam §m»wmim

»€

§
,m vega § 39 mn §§ §§ mma § mm muw§n§mu~ §§ mr mww 336 adm mem, sum m~mww §§ QQKQ.~
533 w Bo@w on 39 §§ w§,w§§,

fm §mm 52 m~§mmm~n§mm msa mmxmm 3m m W wwcm m wo§mm:m» M m§ non moan §§ 5 wmm §§

 

